Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-2, 6-10, 13-14, and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
No reference or combination of references were uncovered that would anticipate or obviate the claimed generating a new class file of a virtual machine comprising a modification to a bytecode and merging a class file in a temporary storage location into the new class file, wherein references to each of multiple instances of respective class file instances are redirected while an application of the virtual machine is in use, as recited in the independent claims as a whole.  
McGuire (US 7,035,870) discloses java virtual machines capable of running a plurality of threads (abstract).  Objects are shared and non-shared objects between the VMs, wherein a monitor controls access to the shared object (Id.).  A shell or ghost copy of class is created in a heap of the VM (col. 12:32-40).
Swart (US 8,239,861) discloses a task processing that reduces memory based on software-based unloading from a function repository (abstract).  There may be a plurality of instances of a class residing in a heap (col. 10:1-15).
Leichsenring (US 8,719,566) discloses a playback device to read and execute an application (abstract).  Before an application is activated, an application manager verifies the authenticity of the application (col. 12:1-16).  If signatures are successfully verified, the applications manager generates instances of class files in a heap area (Id.).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JACOB D DASCOMB/Primary Examiner, Art Unit 2199